office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b06 grjohnson postf-131691-08 uilc date date to james e kagy senior counsel internal_revenue_service cc lm hmt cin elm street cincinnati oh large mid-size business from richard m heinecke assistant to the branch chief branch associate chief_counsel corporate subject ---------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corporation x promoter strategy cooperative subsidiary subsidiary subsidiary city state state p2 p3 b --------------- --------- -------------------------------- ------------------------------------------ ------------------------------- --------------------------- -------------------------------------- ------------- ------ ------------- -------------------------------------- ---------------------- ------- postf-131691-08 c d e f i j k l m n oo p q r s month a month b month c year year business a business b business c business d tax a amount a asset a asset b product a issue ----- ----- ---- ---- -- -- -- -- -- -- ----- ---- -- ---- ---- ----------- ------------ -------------- ------- ------- ---------- --------------- ----------------- --------- --------- ---------- -------------- ------------ -------------------- whether reg sec_1_1502-13 an anti-abuse provision applies to the patronage_dividends paid_by the cooperative to its member-patrons so that the cooperative will not be able to deduct the amount of the patronage_dividends until such dividends are taken into income by its member-patrons conclusion the payment of patronage_dividends by the cooperative to its member-patrons who are all members of taxpayer’s consolidated_group is an intercompany_transaction to which the rules of reg sec_1_1502-13 apply reg sec_1_1502-13 an anti-abuse provision applies to the patronage_dividends paid_by the cooperative to its member- patrons to prevent the cooperative from deducting the patronage_dividends it pays until such dividends are taken into income by its member-patrons postf-131691-08 fact sec_1 corporation x a publicly-traded company is the parent company of a group of affiliated companies and owns directly or indirectly significant interests in certain partnerships corporation x was formed in year and is currently headquartered in city state corporation x is also the common parent of the corporation x and subsidiaries consolidated_group taxpayer’s consolidated_group will sometimes hereinafter be referred to as taxpayer and at other times as the taxpayer group the taxpayer group is a large retailer that has many stores spanning many states with stores that include lines of business in the business a business b business c and business d prior to month c year corporation x’s general office in city state was responsible for certain procurement and merchandising p m functions for the taxpayer group such as negotiating and maintaining certain large nationwide contracts taxpayer also maintained e regional p m divisions which were segmented geographically each having a headquarters office located in its specific region additionally each of the taxpayer group’s retail stores was responsible for its own p m of goods unique to its geographic location all p m functions for the taxpayer group were performed by the p m employees of either company x or certain subsidiary-members of the taxpayer group in month a year promoter approached company x with a promotional strategy which in part advocated the formation of a cooperative promoter suggested to company x that implementation of the cooperative-piece of the strategy could reduce state and federal income taxes by avoiding certain state taxes and by deferring the inclusion of taxable_income on the federal consolidated_return promoter’s promotional materials identified three reasons for forming a cooperative all involved avoiding state and or federal income taxes the materials specifically identify the potential for federal deferral if the cooperative is outside of the consolidated_group sometime around the end of month b year the taxpayer signed promoter’s engagement letter and paid promoter to provide consulting services with regard to the design and implementation of the cooperative-piece of the strategy taxpayer did not ask promoter or anyone else to provide it a letter expressing an opinion as to the business efficiency or viability of forming and operating a cooperative acting in furtherance of the cooperative-piece of the strategy taxpayer formed the cooperative by incorporating it under the laws of state in month c year the the facts set forth in the facts section of this document are based on material submitted by e-mails to the office_of_chief_counsel corporate additional facts were provided in telephone conversations that occurred subsequent to the initial e-mail submissions postf-131691-08 cooperative initially issued r shares of stock one each to corporation x s subsidiary- members of the taxpayer group and l partnerships related to corporation x all l partnerships were owned by two or more subsidiary-members of the taxpayer group i of the s subsidiaries were subsequently merged out of existence and their member shares in the cooperative were cancelled currently there are s shares of cooperative’s stock outstanding one each held by corporation x k subsidiary- members of the taxpayer group and l partnerships related to corporation x at all times no party unrelated to the members of the taxpayer group has held shares in the cooperative or transacted business with the cooperative on a patronage basis at the time of its formation and at all times thereafter the cooperative has had a sufficient number of members that are partnerships so that the cooperative was precluded from joining in the filing of a consolidated_return with the members of the taxpayer group of the l partnerships that are currently members of the cooperative m partnerships pre-existed the formation of the cooperative p3 the other partnership was formed at the same time as the cooperative to serve as a member p3 serves as a patron for n subsidiary members of the taxpayer group all n are located in state p3 serves as a conduit for the p m requirements of the n state subsidiaries in implementing the cooperative-piece of the strategy corporation x transferred certain p m employees to the cooperative and constructed a building in city to provide work space for those employees these employees function as they have always functioned currently they perform p m services on behalf of the cooperative’s members previously they performed the same p m services on behalf of subsidiary- members of the taxpayer group prior to the formation of the cooperative the taxpayer group’s p m functions were conducted at three levels the corporation x’s general office in city state was responsible for certain p m functions for the taxpayer group negotiating and maintaining certain large nationwide contracts the national level e regional p m divisions which were segmented geographically the regional level and each of the taxpayer-owned stores was responsible for its own p m of goods unique to its geographic location the local level after the formation of the cooperative the p m functions previously performed at the national and regional levels either by corporation x or the regional p m offices are now performed by the cooperative the patrons of the cooperative ie those members of taxpayer who transact business with the cooperative are essentially the same members that utilized taxpayer’s p m function prior to the formation of the cooperative a few other subsidiary-members of the taxpayer group also utilized taxpayer’s p m function immediately prior to the formation of the cooperative those subsidiary-members are not now patrons of the cooperative because they have since merged into other subsidiary-members of the taxpayer’s group the surviving subsidiary-members are patrons of the cooperative postf-131691-08 the taxpayer transferred certain p m employees from the general office and from regional p m divisions to the cooperative and the cooperative took over certain p m functions previously performed by the national regional and local p m divisions and offices one of the cooperative’s business purposes is to negotiate contracts with third- party vendors on behalf of its members the cooperative does not have either physical or implied custody or responsibility for any purchasing contract the cooperative simply negotiates the contract for the patrons if there is additional related work to do on a pre- existing contract a contract that was entered into prior to the formation of the cooperative the cooperative will do the additional work on these pre-existing contracts but will not take ownership of them moreover the cooperative neither takes title to nor delivery of the merchandise procured the cooperative neither pays for merchandise procured from the third party vendors nor warehouses such merchandise the warehousing function is done at least in part by p2 the members pay the third party vendors directly for any merchandise delivered to them or to the warehouses the cooperative charges its members a p surcharge on all purchases made by such members to compensate the cooperative for the p m functions the cooperative’s other business_purpose is to engage in employee_leasing employees of certain stores located in certain states were transferred from these stores to the cooperative the cooperative leases these employees back to the same stores for oo of the sum of the employees’ payroll payroll_taxes pension contributions and employee_benefits no change in the job performance or duties of these employees resulted from the change_of employer these employees remain in the stores from which they were transferred the only noticeable changes resulting from the transfer of the store employees to the cooperative are that they now work for the cooperative the stores from which they were transferred pay their salaries and bill the cooperative for the payment amount the cooperative charges members a q upcharge for the leasing of employees the cooperative’s employee-leasing business function furthers one of the three goals promoted by the promoter ie avoidance of certain state taxes in certain states taxpayer asserts that it anticipates receiving the following four benefits from implementing the cooperative-piece of the strategy reducing state tax a taxes in certain states saving money by eliminating roughly b job sec_3 actually it has been determined that the taxpayer in implementing the strategy terminated about c p m employees but hired d p m employees postf-131691-08 maximizing its economies of scale by locating the cooperative in city state and obtaining a 1-year deferral of recognizing federal taxable_income taxpayer claims that benefit listed above was its main incentive for establishing the cooperative structure in further support of its decision to form the cooperative taxpayer argues that centralization of its procurement functions would achieve significant cost reductions and that the procurement of items under national contracts may permit it to achieve greater price discounts than under its regional p m system taxpayer points to subsidiary which according to taxpayer achieved significant benefits from the centralized p m of product a products and that taxpayer’s management determined that taxpayer may also recognize significant benefits if subsidiary 1’s centralized process could be utilized by taxpayer for these items to achieve these benefits taxpayer determined that it was necessary to operate the centralized p m function in one entity taxpayer also asserts that in addition to increased profits from purchasing economies of scale its consolidation of not only its procurement function but also of its distribution centers will reduce the cost of its inventory and allow it to carefully manage the flow of inventory this will result in the reduction of the working_capital necessary to hold higher levels of inventory taxpayer anticipates that it will save amount a of dollars as a result of the operational efficiencies created by centralizing the procurement function into a single entity law and analysis law code sec_1504 requires that for a subsidiary to be included in a consolidated_group stock possessing at least percent of the total voting power of the stock of the corporation and a value equal to at least percent of the total value of the stock of the corporation must be held by the parent_corporation and or other members of the consolidated_group reg sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of consolidated_group members from intercompany_transactions intercompany_transaction regulations the purpose of the intercompany_transaction regulations is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability reg sec_1_1502-13 postf-131691-08 the timing rules contained in the intercompany_transaction regulations are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting to the extent that the timing rules of reg sec_1_1502-13 are inconsistent with a member’s otherwise applicable methods_of_accounting the timing rules of reg sec_1_1502-13 control s’s or b’s application of the timing rules of reg sec_1_1502-13 to an intercompany_transaction clearly reflects income only if the effect of that transaction as a whole including for example related costs and expenses on consolidated_taxable_income is clearly reflected reg sec_1_1502-13 the regulations define intercompany_transaction broadly as any transaction between corporations that are members of the same consolidated_group immediately after the transaction the regulations further define s as the member transferring property or providing services and b as the member receiving the property or services reg sec_1_1502-13 s’s income gain deduction and loss from an intercompany_transaction are its intercompany items an item is an intercompany_item whether it is directly or indirectly from an intercompany_transaction reg sec_1_1502-13 s’s intercompany items include amounts from an intercompany_transaction that are not yet taken into account under its separate_entity method_of_accounting reg sec_1_1502-13 b’s income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction reg sec_1 b i the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions reg sec_1_1502-13 the attributes of an intercompany_item or corresponding_item are all of the item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability the regulations provide the following examples of attributes character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built-in_gain or loss under code sec_382 or sec_384 reg sec_1_1502-13 one of the principal rules within the intercompany_transaction regulations that implements single entity treatment is the matching_rule of reg sec_1_1502-13 under the matching_rule s and b are generally treated as divisions of a single corporation for purposes of taking into account their items from intercompany_transactions reg sec_1_1502-13 the matching_rule provides a timing rule which directs when b and s must take into account their items from an intercompany_transaction under this timing rule b takes its corresponding_item into account under its own separate_entity postf-131691-08 accounting_method reg sec_1_1502-13 s takes its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation reg sec_1_1502-13 the matching_rule also provides guidance regarding the manner in which the single entity structure of the intercompany_transaction rules affects the attributes of intercompany and corresponding items this rule provides that the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions thus the activities of both s and b might affect the attributes of both intercompany items and corresponding items reg sec_1_1502-13 reg sec_1_1502-13 provides an anti-avoidance rule which states that i f a transaction is engaged in or structured with a principal purpose to avoid the purposes of this section including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section i cooperative rules in general analysis in general to the extent that an entity taxable as a corporation markets purchases or performs other business functions for its patrons on a cooperative basis the entity may avoid any federal_income_tax on otherwise taxable_income by distributing its income to its patrons in compliance with the requirements of subchapter_t of the code under code sec_1382 the entity cooperative may claim a deduction from its income in any taxable_year for qualifying patronage_dividends paid up to ½ months following the close of that taxable_year the patronage distributions are included in the taxable_income of the patrons in the year of receipt code sec_1385 thus the code effectively grants a one-year deferral on the taxation of the income earned by the cooperative and distributed as patronage_dividends ii cooperatives and patrons within a consolidated_group if the cooperative and the patron are members of the same consolidated_group the timing rules of the intercompany_transaction regulations would apply to ensure single entity treatment of the cooperative and patron under such circumstances the payment of patronage_dividends would qualify as intercompany_transactions under the broad definition of that term see reg sec_1_1502-13 under the matching_rule of the intercompany_transaction regulations the intercompany_item of s the deduction of the cooperative would be taken into account in the same taxable_year as the corresponding_item of b the inclusion of taxable_income by the patron which was postf-131691-08 generated by the same intercompany_transaction cf reg sec_1_1502-13 ex offsetting items due to intercompany payment of rent to be taken into account in a single taxable_year the timing rule provided within the matching_rule of reg sec_1_1502-13 directs when a consolidated_group must take into account b’s corresponding items and s’s intercompany items from an intercompany_transaction under this timing rule b the patron takes its corresponding items into account under its accounting_method reg sec_1_1502-13 therefore the application of the rules of subchapter_t to the receipt by the patrons of the patronage_dividends would be unchanged and the patrons would include such amounts in income in the year of receipt under the timing rule s the cooperative would take its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation reg sec_1_1502-13 if the cooperative and patron had actually been divisions of a single corporation a transfer of funds from one division the cooperative to a second division the patron would have resulted in no net_income or deduction to the corporation therefore application of the matching_rule should result in the cooperative taking into account its deduction in the same year in which the patron includes the patronage_dividend in income the inclusion of the two completely offsetting items in a single taxable_year would result in the same net outcome to the group that would have resulted if s and b were divisions of a single corporation no net_income or deduction application of this timing rule would result in the cooperative taking into account its patronage deduction its intercompany_item one year later than generally required outside of consolidation under sec_1382 thus a group that includes a cooperative and its patrons would not be able to take advantage of the deferral as provided under the rules of subchapter_t of income inclusion on the group’s consolidated_return and would obtain a different outcome than is otherwise provided under the code and regulations this result is explicitly contemplated by the regulations however see eg reg sec_1_1502-13 ex e otherwise available installment reporting denied under single-entity principles see also reg sec_1 a to the extent the timing rules of reg sec_1_1502-13 are inconsistent with a member’s otherwise applicable methods_of_accounting the timing rules of reg sec_1_1502-13 control further this outcome comports with the purpose of the intercompany_transaction rules which is to provide rules to clearly reflect the taxable_income and liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or liability to the extent that the cooperative and its patrons as a whole were able to take advantage of the rules of subchapter_t to gain deferral of tax on the consolidated_return in an amount equal to the patronage_dividend and benefit from what is essentially an interest free loan from postf-131691-08 the government the group would be able to use an intercompany_transaction payment of the patronage_dividend to defer consolidated_taxable_income the taxpayer by transferring the store employees the leasing function and the p m employees the p m function to the cooperative consummated a transaction that produced abusive tax results the following illustration demonstrates why the transferring of the p m function to the outside-of-the-taxpayer-group cooperative resulted in an abusive federal_income_tax result prior to the formation of the cooperative patrons members of the taxpayer group that utilized taxpayer’s national regional and or local p m functions incurred expenses primarily consisting of the cost of the items purchased and an allocable share of the wages paid to the p m employees negotiating the underlying purchasing contract in moving the p m functions into the newly formed cooperative patrons utilizing the p m function now are charged a p surcharge which includes among other costs an allocable share of the p m employee wages with the creation of the cooperative as structured the patrons receive essentially the very same services but at greater cost patrons pay directly to the third party supplier the cost of the items purchased and pay to the cooperative a surcharge the surcharge includes the p m employee wages there is a differential between the p surcharge and the allocable share of the p m employee wages and this differential is returned to the members in the payment period essentially the next tax_year in the form of patronage_dividends this strategy artificially inflates the cost_of_goods_sold of the taxpayer group in the earlier year thereby providing members of the taxpayer group with an artificial reduction of income in the earlier year the year the surcharge is paid the taxpayer group pays less income_tax in the earlier year and includes the patronage_dividends ie the p surcharge less an allocable share of the p m employee wages in a later year this provides taxpayer with an annual interest- free loan from the government in the amount of the patronage_dividends the abusive tax results are the same with regard to the employee_leasing function of the cooperative in forming the cooperative with an employee_leasing function for the sole purpose of transferring in-house to the out-of-the-taxpayer-group cooperative so that those employees would be leased back in house also resulted in the same artificial inflation in an earlier year of the taxpayer group’s cost_of_goods_sold thereby decreasing the taxpayer’s income in the earlier year in summary the taxpayer group through the patrons inflated their normal_cost of goods sold by paying a surcharge consisting of cost plus a mark-up to the cooperative which provided p m services to the members the same services the members previously paid much less for the cooperative later returns to the patrons the surcharge less the allocable portion of the p m employee wages and the patrons include this amount in their taxable_income in the year of receipt therefore economically the taxpayer group as a whole in the year in which they include the surcharge in their cost_of_goods_sold has not truly borne an expense equal to the negotiated purchase_price plus the p surcharge yet because of the status of the cooperative and the fact that within ½ months following the end of its taxable_year the cooperative will transmit the amount of the surcharge less an allocable share of the postf-131691-08 p m employee wages back to its patrons on a cooperative basis application of the rules of subchapter_t would allow for deferral by the taxpayer group of tax on the group’s consolidated_return in an amount equal to the patronage_dividend through the use of an intercompany_transaction iii application of the anti-avoidance rule to the cooperative structure taxpayer formed the cooperative to be outside of the taxpayer group and it did so by the seemingly arbitrary interjection of p3 between the natural or historical patrons who are all members of the taxpayer group and the cooperative the interjection of p3 between the cooperative and certain patron members of the taxpayer group prevents the cooperative from being a member of the taxpayer group because it ensures that the members of the taxpayer group do not possess the shares of the cooperative necessary to meet the required vote and value test of code sec_1504 the taxpayer’s argument for forming the cooperative outside the taxpayer group was not that it intended to avoid consolidation rather its intent was to streamline the purchasing process for all n state patrons the taxpayer argues that the cooperative was outside the taxpayer group as a consequence of the streamlining of its operations the taxpayer’s argument seems unconvincing given that the partners of the p3 partnership continued to conduct business directly with the cooperative such that they were the real patrons of the cooperative as discussed above the taxpayer organized the cooperative to have s members all with equal voting rights n of those members were members of the taxpayer group whereas the remaining l were partnerships owned by members of the taxpayer group taxpayer argues that because the cooperative does not meet the percent vote and value test of sec_1504 it may not be included in the taxpayer group and therefore the intercompany_transaction regulations do not apply to transactions ie patronage_dividends between the cooperative and members of the taxpayer group however the anti-avoidance rule_of reg sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of this section including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section emphasis added under the facts presented the anti-avoidance rule_of reg sec_1_1502-13 applies first the promoter’s presentation stresses state tax savings and deferral of federal income taxes second the taxpayer lacks legitimate non-tax business reasons for forming the cooperative outside of the taxpayer group third all of the patrons are members of the taxpayer group there are neither unrelated patrons nor non-group patrons fourth the taxpayer did not ask promoter or anyone else to provide it a letter postf-131691-08 expressing an opinion as to the business efficiency or viability of forming and operating a cooperative fifth the taxpayer group benefitted significantly from the one year tax_deferral provided by subchapter_t of the code the above facts clearly demonstrate that taxpayer pursued the cooperative- piece of the strategy with a principal purpose of achieving deferral of taxation in the amount of the surcharge less p m employee wages and the q upcharge on the employee_leasing presumably also less employee wages the cooperative structure enables taxpayer to claim a cost of goods in excess of the sum of the negotiated purchase_price and the allocable share of p m employee wages this artificial inflation of cost_of_goods_sold is designed to shelter the taxpayer’s income the promoter’s material the taxpayer’s lack of relevant non-tax business reasons for interjecting p3 between the cooperative and its patrons and the substantial tax savings obtained from deferring the inclusion of income on the taxpayer group’s consolidated_return show that avoidance of the application of the intercompany_transaction rules and thus the single-entity principles underlying them to the patronage distributions from the cooperative to members of the taxpayer group was a principal tactic underlying the implementation of the cooperative-piece of the strategy further the formation of the cooperative so that at all times there would be a sufficient number of partnerships as members of the cooperative was a transparent tax maneuver that failed to reflect the underlying economic interests of the entities involved p3 which was formed contemporaneously with the cooperative represents n subsidiary-members of the taxpayer group all of whom transact business purportedly through the partnership with the cooperative although asset a and asset b were contributed to p3 in order to make it appear to have a function separate from its role in the cooperative-piece of the strategy the transfer of asset a and asset b was just window dressing the sole purpose of p3’s formation and its interjection between these n subsidiary-members and the cooperative was to prevent consolidation of the cooperative in the years preceding the formation of the cooperative the taxpayer group’s three-tier p m structure performed the same duties later assumed by the cooperative under the cooperative-piece of the strategy the employees that had formerly worked at the national and regional p m levels were transferred to the cooperative to do the same work they had done previously the cooperative negotiated the contracts that had already been negotiated by the national_office and the regional p m divisions prior to the cooperative’s formation a principal expense of the subsidiary-members of the taxpayer group utilizing the taxpayer group’s p m functions was an allocable share of the p m employee wages the national and regional p m levels passed initially there were r members of which l were partnerships currently there are s members of which l are partnerships from its inception there were a sufficient number of partnerships holding member interests in the cooperative thereby preventing consolidation of the cooperative the partners of p3 contributed_property asset a and or asset b cash or both for their p3 partnership interests on its tax returns p3 reported rental income and depreciation expenses on p3’s books however p3 reported no rental income no land no depreciable assets and no depreciation expenses postf-131691-08 employee wage expenses on to the utilizing subsidiary-members via intercompany_transactions currently the cooperative not only passed on an allocable share of the p m employee wages ie the cost element of the surcharge to its members but also bills its members a mark-up fee for its services the cooperative later distributes the surcharge amount less allocable share of the p m employee wages to its members directly to some and through partnerships to others via patronage_dividends an analysis of the promoter presentation makes clear that the purposeful exclusion of the cooperative from the taxpayer group was not a by-product of a business-driven structuring but rather a key component of a plan whose goal was tax savings the promoter presentation did not analyze or suggest business efficiencies or goals nor did the taxpayer seek from the promoter or anyone else analysis of the business efficiencies of implementing a cooperative structure the taxpayer’s focus was tax savings and achieving those tax savings by creating and utilizing a non- consolidatable cooperative that would take over functions then currently being provided by offices and divisions within the taxpayer group the promoter’s presentation materials revealed to the taxpayer how the patronage_dividends can be used to defer net_income inclusion if the cooperative was not a member of the federal consolidated_return these tax motivations clearly drove the implementation of the cooperative structuring to the extent that bona_fide non-tax motivations for the cooperative structuring existed based on the material reviewed these non-tax motivations appear to be pre-dated by the promoter presentations ie taxpayer did not ask promoter or anyone else to provide it a letter expressing an opinion as to the business efficiency or viability of forming and operating a cooperative as discussed above the strategy relies on the ability to exclude the cooperative from the taxpayer group and thus render inapplicable the single-entity principles of the intercompany_transaction regulations the chosen method of engineering this exclusion was the contemporaneous formation and interposition of p3 between the n state patrons and the cooperative yet during the years at issue p3 acted as pass-through entity and conducted no substantial business operations had each of the n state patrons held a direct membership the cooperative the subsidiary-members of the taxpayer group would have held sufficient voting power to meet the requirements of sec_1504 as stated above p3 is the cooperative’s patron on behalf of the n state subsidiary-members of the taxpayer group historically the p m functions for all state subsidiary-members have been performed by the p m departments of subsidiary and subsidiary former p m officials of subsidiary and subsidiary are now employees of p3 these individuals are responsible for overseeing the p m functions for the state subsidiary-members by working directly with the cooperative we note that if taxpayer had maintained its historical practice of having p m employees of subsidiary and subsidiary act on behalf of the n state subsidiary-members the cooperative’s membership would number f m of the f would be the pre-existing partnerships if that were the case the cooperative would be a member of the taxpayer group postf-131691-08 the cooperative-piece of the strategy seeks to avoid intercompany_transaction treatment in order to achieve its deferral purposes because the cooperative-piece of the strategy was engaged in with a principal purpose to avoid the purposes of the intercompany_transaction regulations adjustments will be made to carry out the purposes of the intercompany_transaction regulations given the facts presented particularly the obviously tax-driven formation and interjection of p3 into the cooperative structuring the cooperative will be treated as a member of the taxpayer group and the patronage_dividends the cooperative distributed to the members will be treated as intercompany_transactions therefore as discussed above application of reg sec_1_1502-13 should result in the cooperative taking into account its deduction in the same year in which the patrons include the patronage_dividend in income the inclusion of the two completely offsetting items in a single taxable_year would result in the same net outcome to the group that would have resulted if s and b were divisions of a single corporation no net_income or deduction as a result the taxpayer group will take into account its net cost of goods from suppliers rather than overstating such cost and thus understating its consolidated_taxable_income case development hazards and other considerations n a this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions william d alexander associate chief_counsel corporate by _____________________________ richard m heinecke assistant to the branch chief branch associate chief_counsel corporate
